
	
		I
		112th CONGRESS
		2d Session
		H. R. 5935
		IN THE HOUSE OF REPRESENTATIVES
		
			June 8, 2012
			Mr. Fortenberry
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To prohibit the Secretary of Energy from enforcing
		  regulations pertaining to certain battery chargers.
	
	
		1.Energy efficiency regulations
			 regarding certain battery chargersThe Secretary of Energy may not finalize,
			 implement, or enforce the proposed rule entitled Energy Conservation
			 Program: Energy Conservation Standards for Battery Chargers and External Power
			 Supplies (77 Fed. Reg. 18478 (March 27, 2012)), or any substantially
			 similar regulation, with respect to product class 7 (as described in such
			 proposed rule).
		
